213 P.3d 577 (2009)
346 Or. 363
STATE
v.
BANKS.
(S055930).
Supreme Court of Oregon.
July 9, 2009.
Petition for review allowed.
Upon consideration by the court. Petitioner on review's motion to reactivate petition for review is granted. Appellant's petition for review is allowed. The decision of the Court of Appeals is vacated, and this case is remanded to the Court of Appeals for reconsideration in light of Oregon v. Ice, 555 US ___, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009) and State v. Ice, 346 Or.App. 95, 204 P.3d 1290 (2009).